LOWELL, District Judge.
A mere authority to use a patented invention will not always and perhaps not usually be transferable. Whether it is so or not will depend in each ease on the terms or nature of the contract. The authority given by the licenses produced in evidence extends to all ears which either of the companies might find it *515necessary or convenient to own, wherever they might use them, and to the use even of the unlicensed cars of others, so far as any demand against these companies is concerned, upon the licensed roads respectively; reserving a right to sue unlicensed owners of cars, but not to enjoin their use upon the licensed roads.
The gist of this contract clearly is an unlimited use on the roads from Boston to Albany without interruption, and the use of an unlimited number of cars bona fide owned by the companies. There is nothing personal in all this, not even a reliance on' the personal credit of the licensees, for the consideration was money paid down. I cannot see that the union of the two lines under one management can affect the plaintiff unfavorably. Indeed it was admitted at the argument that the use was not changed. The nearest analogy that I can think of is that of two persons, each authorized to use the invention, becoming partners and using it jointly in precisely the same business as before. Can it be contended that such a use would be unlawful, and that the two could be enjoined from doing what either alone might doV It is true that the defendant corporation is distinct from either of its component corporations, but that is a mere matter of detail and convenience. The old corporations have never been dissolved, and might well enough be held to exist for all purposes for which their continuance is necessary, as indeed the statute says they shall continue for certain purposes.
The license to the Western Railroad Corporation appears to contemplate a state of things analogous to what now exists; for it stipulates that the licensee may use the invention on all roads, “that may be operated by said company, or may hereafter be constructed, owned, used, or leased by said company.”
Upon consideration of these contracts, I hold that they are transmissible by succession to a-corporation formed of a union of the two licensees, and succeeding to the rights, duties, and obligations of both. Judgment 1'or the defendants.